DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 4, 7, 10, 13, 16, 19, 22, 25, 28, 29, 45, 47, 50-52, 56, 58, 60, 64 are pending and at issue for examination.  
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	1.	Claims 1, 4, 7, 10, 13, 16, 19, 22, 25, 28, 29, 45, 47, 50-52, 56, 58, 60, drawn to recombinant terminal deoxynucleotidyl transferase (TdT), classified in CPC: C12N 9/1264.
	2.	Claim 64, drawn to a nucleic acid encoding a recombinant terminal deoxynucleotidyl transferase (TdT), classified in CPC: C12N 9/1264.

The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the nucleic acids can be used in hybridization assays as well as in expression methods for producing the recombinant terminal deoxynucleotidyl transferase (TdT).  The 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and/or the literature and sequence searches required for each of the Groups are not required for another of the Groups, restriction for examination purposes as indicated is proper.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.43.

Species Election
This application contains claims directed to the following patentably distinct species:
Species Group 1:  	Each mutation position listed in claim 1 (i.e. Glu1 91, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421) is a distinct species.

Species Group 2:  	Each second mutation position listed in claim 29 (i.e. Glu1 91, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421) is a distinct species.

Species Group 3:  	Each sequence, SEQ ID NO:1, SEQ ID NO:11 and SEQ ID NO:12 is a distinct species.



Applicants is required to elect a single species from each of Species Group 1 and 2.
The species are independent or distinct because each type of polymerase and each polymerase sequence is a structurally independent and distinct molecule.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 29 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each of the individual species represents an independent and distinct molecule that requires an independent and distinct search of various databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
2/17/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652